        Case 2:09-cr-00088-CDJ Document 641 Filed 03/23/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                     :
                                              :
       v.                                     :                 CRIMINAL ACTION
                                              :                 NO. 09-088
GEORGE GEORGIOU,                              :
    Defendant.                                :

                                          ORDER


       AND NOW, this 23rd day of March, 2021, upon consideration of Defendant’s Pro Se

Motion to Reduce Sentence Pursuant to 18 U.S.C. §3582(c)(1)(A)(i) (ECF No. 635), it is hereby

ORDERED that said Motion is DENIED with leave to re-file.



                                                         BY THE COURT:



                                                         /s/ C. Darnell Jones, II
                                                         C. DARNELL JONES, II        J.
